DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear in claim 8 if applicant intends for the polymer comprising conductive material is the same conductive polymer found in claim 7.  It is unclear if applicant intends for the conductive polymer to comprise conductive material, i.e., a conductive polymer (as identified in claim 7) mixed with conductive materials or if applicant intends for claim 8 to be a polymer (any type polymer) comprising a conductive material, i.e. a polymer mixed/combined with a conductive material, such as a paste?  Clarification is requested.  
Regarding claims 16-17, it is unclear how a thermal initiator supplies decreased and/or increased temperature since a thermal initiator, by definition, is activated by exposure to thermal temperatures, i.e., heat.  Additionally, it is unclear how the compound found in claim 17 supplies an increase and/or decrease in temperature.  As an initiator chloroethane has an initiation phase in the radical chain reaction involving homolytic cleavage of a weak single bond in a non-radical compound, resulting in two radical species as products, wherein heat and/or light can/may provide the energy necessary to provide said homolytic cleavage. Clarification is requested.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch (8,828,181) in view of Engel (4,524,087).
	Burch sets forth temperature switchable adhesive for use in assemblies, such as EKG electrodes—see col. 7, line 13.  The teaching of the adhesive being useable as medical electrodes, such as EKG electrodes, the temperature switchable adhesive can be considered a skin adhesive.  Burch sets forth said temperature-switchable adhesive comprises a crystallizable oil, wherein said oil imparts temperature-switchable properties to a pressure sensitive adhesive—see abstract and col. 4, lines 11-13.  Said oils are oils that have a crystalline melting point within the rubbery plateau of the pressure sensitive adhesive—see col. 4, lines 14-20.  Said temperature-switchable adhesive is formed by combining a pressure sensitive adhesive, which does not exhibit temperature switchable properties, with a crystallizable oil—see abstract.  Said temperature switchable adhesive exhibits a sharp reduction in peel strength when the temperature is raised above the switchable temperature—see abstract.  It is disclosed the temperature switchable adhesive have temperature sensitive adhesion and temperature switchable tack, wherein said adhesion is high above the switching temperature and the tack is low below said switching temperature and increases sharply above the switching temperature—see col. 5, lines 54-60.  
	The primary difference is Burch does not set forth the EKG electrode assembly as instant claimed.  However, it is known that medical electrode assemblies, such as EKG electrodes, comprise as parts of its assembly a backing (considered a patch); a lead connector disposed on said patch; and a skin adhesive for holding/adhering electrode to a person’s skin (patient), wherein said electrode comprises electrical connections in contact with a lead connector, as evidenced by Engel.  Engel sets forth conductive adhesive and biomedical electrodes, such as ECG electrodes (EKG electrode)—see col. 1, lines 10-12 of Engel.  Engel sets forth a medical electrode assembly have the structure:  
    PNG
    media_image1.png
    347
    627
    media_image1.png
    Greyscale
 .  Engel shows it is known for a medical electrode to comprise a backing (20), considered a patch, for holding the electrode (10)  securely to the skin of a patient.  Said electrode comprises connector tab (16), disposed on the patch to fit an electromedical connecting clip or equipped with a permanent lead wire.  Said electrode comprises a grounding plate (12) having a first surface and second a skin-contacting surface constructed from an electrically conductive material.   Said skin-contacting surface comprises a layer 18 of a conductive material.   The adhesive (22) disposed on said patch and in contact with the conductive layer (18) is used attach said electrode to the skin via the second skin-contacting surface—see column 4, line 68 to col. 5, line 40.  Engel shows medical electrodes comprising a patch; a lead connector disposed on said patch; and a skin adhesive disposed on said patch in electrical connection with said lead connector is known.  Therefore, it is deemed a skilled artisan would have found it obvious to use the temperature-switchable adhesive as set forth by Burch in a known medical electrode assembly, as shown by Engel, to obtain the suggested EKG medical electrode comprising said temperature switchable adhesive as set forth by Burch, in absence of evidence to the contrary and/or unexpected results.  
	It is deemed the crystallizable oil reads on the claimed initiator since it meets the definition of said initiator as defined in the instant disclosure at page 15, section [0040]-- "initiator" is generically any stimulus that causes an invention adhesive to switch between these phases.  Said crystalline oil imparts temperature-switchable properties to a pressure sensitive adhesive, wherein it allows for said pressure sensitive adhesive to exhibits a sharp reduction in peel strength when the temperature is raised above the switchable temperature—see abstract.  It is disclosed the temperature switchable adhesive have temperature sensitive adhesion and temperature switchable tack, wherein said adhesion is high above the switching temperature and the tack is low below said switching temperature and increases sharply above the switching temperature—see col. 5, lines 54-60.  Thus, it is deemed claims 1-3 are obvious in view of the prior art.  Regarding claims 11-16 and 19, it is deemed the method of using said medical electrode, as instantly claimed, is implied within the overall teachings of the reference with sufficient specificity to a skilled artisan reasonable knowledgeable in the art of biomedical applications, such as testing, in absence of evidence to the contrary and/or unexpected results.  
                                                                                                                                                                                                 Claim(s) 1-2, 6, 9,  11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beresford et al (WO2014/202935) in view of Engel (cited above).
Beresford sets forth medical skin coverings, surgical incision drapes, bacterial barriers for covering wounds, skin closures devices, and method of treatments using the same—see title.  Said articles comprise a layer of a switchable adhesive.  Said switchable adhesive composition comprises a mixture of a pressure sensitive adhesive component not having pendent curable groups curable by free radical polymerization; curable monomers curable by free radical polymerization; and a photoinitiator.  Said switchable adhesive is transformable from a viscoelastic state to an elastic state upon exposure to visible light or long wavelength UV—see abstract.  
It is disclosed when the photoinitiator becomes activated by exposure to visible light the curable molecules [in said switchable adhesive] to form chemical bonds with other curable molecules to create polymeric crosslinking [network], which reduces the mobility and free volume [of said switchable adhesive] which causes said adhesive to transform from a viscoelastic state to an elastic state—see pate 7, first paragraph.  The elastic state allows for adhesion to the patients skin—see page 9, second full paragraph.  Beresford sets forth the curing also transforms the adhesive composition layer from a tacky state to a non-tacky state—see page 19, lines 3-4 and page 22, 3rd full paragraph.  
Beresford sets forth said switchable adhesive be used to attach electrodes to skin, as well as, to attach skin to electrical leads and the like-see page 41, lines 3-4.  Beresford differs from the instant invention since Beresford does not set forth the structure of the medical electrode comprising said switchable adhesive.   However,  it is known that medical electrode assemblies, such as EKG electrodes, comprise as parts of its assembly a backing (considered a patch); a lead connector disposed on said patch; and a skin adhesive for holding/adhering electrode to a person’s skin (patient), wherein said electrode comprises electrical connections in contact with a lead connector, as evidenced by Engel.  Engel sets forth conductive adhesive and biomedical electrodes, such as ECG electrodes (EKG electrode)—see col. 1, lines 10-12 of Engel.  Engel sets forth a medical electrode assembly have the structure:  
    PNG
    media_image1.png
    347
    627
    media_image1.png
    Greyscale
 .  Engel shows it is known for a medical electrode to comprise a backing (20), considered a patch, for holding the electrode (10)  securely to the skin of a patient.  Said electrode comprises connector tab (16), disposed on the patch to fit an electromedical connecting clip or equipped with a permanent lead wire.  Said electrode comprises a grounding plate (12) having a first surface and second a skin-contacting surface constructed from an electrically conductive material.   Said skin-contacting surface comprises a layer 18 of a conductive material.   The adhesive (22) disposed on said patch and in contact with the conductive layer (18) is used attach said electrode to the skin via the second skin-contacting surface—see column 4, line 68 to col. 5, line 40.  Engel shows medical electrodes comprising a patch; a lead connector disposed on said patch; and a skin adhesive disposed on said patch in electrical connection with said lead connector is known.  Therefore, it is deemed a skilled artisan would have found it obvious to use the temperature-switchable adhesive as set forth by Beresford in a known medical electrode assembly, as shown by Engel, to obtain the suggested medical electrode comprising said temperature switchable adhesive as set forth by Beresford, in absence of evidence to the contrary and/or unexpected results.            
Regarding claims 11-16 and 19, it is deemed the method of using said medical electrode, as instantly claimed, is implied within the overall teachings of the reference with sufficient specificity to a skilled artisan reasonable knowledgeable in the art of biomedical applications, such as testing, in absence of evidence to the contrary and/or unexpected results.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Claim(s) 6-7, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Burch and Beresford in view of Engel (all cited above) as applied to claims 1-3, 6, 9 and 11-15 and 19above, and further in view of Engel (cited above).
Neither Burch nor Beresford set forth the use of a conductive polymer in said switchable adhesives; however, as evidenced by Engel the adhesives used for medical electrode adhesive are conductive adhesives comprising conductive polymers—see title and examples of Engel.  It would have been well within the skill level of an ordinary artisan to use a conductive pressure sensitive adhesive in the medical electrodes, as suggested by Burch and Beresford, with an expectation of obtaining and maintaining a proper electrical connection for measurement purposes, as shown by Engel, in absence of evidence to the contrary and/or unexpected results.  

Allowable Subject Matter

Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc